     Case 2:20-cv-00744 Document 26 Filed 08/13/21 Page 1 of 4 PageID #: 107



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CHRISTOPHER ALLEN PUNZO,

             Plaintiff,

v.                                      Civil Action No. 2:20-cv-00744

BETSY JIVIDEN, ADMINISTRATOR
(NAME UNKNOWN), TIM KING, and
C.O. BUTCHER,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is plaintiff’s motion for preliminary

injunction, filed November 16, 2020.           ECF No. 3.


             On May 18, 2021, United States Magistrate Judge Dwane

L. Tinsley filed his Proposed Findings and Recommendation

(“PF&R”) as to the preliminary injunction motion, recommending

that the court deny the motion for preliminary injunction and

the plaintiff’s requests for declaratory and injunctive relief

in his complaint as moot and otherwise leave the matter referred

to the Magistrate Judge.        ECF No. 10.     Plaintiff filed timely

objections on June 1, 2021.         ECF No. 11.


             Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district
  Case 2:20-cv-00744 Document 26 Filed 08/13/21 Page 2 of 4 PageID #: 108



court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”         Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


           In his motion, plaintiff, who was temporarily

incarcerated at Southwestern Regional Jail (“SWRJ”) in Holden,

West Virginia, seeks injunctive relief in the form of a

requirement that correctional staff at SWRJ be made to wear

nametags and that all of his electronic information on the

jail’s kiosk system and all video footage from October 2, 2020

through October 11, 2020 be preserved.        In addition to the

injunctive relief requested in the preliminary injunction

motion, plaintiff requests in his complaint that “[a]ll acts of

Psychological intimidation / threats of Acts of violence stop,”

“[a]ll use of chemical agents be noted / reported and staff

members held accountable for its use or threats of use,” and

[a]ll acts of physical force be noted / reported and staff

members held accountable for its use or threat of.”           ECF No. 1

at 5, 7.   Based on his notice of change of address, as of at

least November 30, 2020, plaintiff is no longer incarcerated at

SWRJ.   ECF No. 5.




                                    2
  Case 2:20-cv-00744 Document 26 Filed 08/13/21 Page 3 of 4 PageID #: 109



             Accordingly, the Magistrate Judge found that plaintiff

lacked an ongoing cognizable interest under Article III of the

Constitution necessary to sustain a claim for declaratory or

injunctive relief in connection with SWRJ.         See e.g., Rendellman

v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (“as a general rule,

a prisoner’s transfer or release from a particular prison moots

his claims for injunctive and declaratory relief with respect to

his incarceration there.”)


             Plaintiff objects, arguing that denial of his motion

for preliminary injunction would undermine accountability of the

officers involved and that there are those at SWRJ who do not

know how to vindicate their rights through the legal system.

This objection does not demonstrate a live controversy or

legally cognizable interest personal to plaintiff and is

overruled.


             Plaintiff also objects, observing that he needs the

evidence he has requested in order to litigate the case.            Relief

in the form of an injunction or declaratory relief, however, is

not the proper vehicle for making discovery requests.           Thus,

this objection is overruled.




                                    3
  Case 2:20-cv-00744 Document 26 Filed 08/13/21 Page 4 of 4 PageID #: 110



          Accordingly, it is ORDERED that:


  1. Plaintiff’s objections to the PF&R be, and they hereby are,

     overruled;


  2. The findings and recommendation made in the PF&R of the

     Magistrate Judge be, and they hereby are, adopted by the

     court and incorporated herein;


  3. Plaintiff’s motion for preliminary injunction and

     plaintiff’s requests for declaratory and injunctive relief

     in his complaint are denied as moot;


  4. This case remain referred to the Magistrate Judge for any

     remaining proceedings.


          The Clerk is directed to forward copies of this

written opinion and order to plaintiff, all counsel of record,

and the United States Magistrate Judge.


                                        ENTER: August 13, 2021




                                    4
